                    UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF VIRGINIA
                             Charlottesville Division


   ELIZABETH SINES, SETH WISPELWEY,
   MARISSA BLAIR, TYLER MAGILL, APRIL
   MUNIZ, HANNAH PEARCE, MARCUS
   MARTIN, NATALIE ROMERO, CHELSEA
   ALVARADO, and JOHN DOE,

                             Plaintiffs,

   –v–

   JASON KESSLER, RICHARD SPENCER,
   CHRISTOPHER CANTWELL, JAMES
   ALEX FIELDS, JR., VANGUARD
   AMERICA, ANDREW ANGLIN,                     Civil Action No. 3:17-cv-00072-NKM
   MOONBASE HOLDINGS, LLC, ROBERT
   “AZZMADOR” RAY, NATHAN DAMIGO,
   ELLIOT KLINE a/k/a/ ELI MOSELY,
   IDENTITY EVROPA, MATTHEW                     JURY TRIAL DEMANDED
   HEIMBACH, MATTHEW PARROTT a/k/a
   DAVID MATTHEW PARROTT,
   TRADITIONALIST WORKER PARTY,
   MICHAEL HILL, MICHAEL TUBBS,
   LEAGUE OF THE SOUTH, JEFF SCHOEP,
   NATIONAL SOCIALIST MOVEMENT,
   NATIONALIST FRONT, AUGUSTUS SOL
   INVICTUS, FRATERNAL ORDER OF THE
   ALT-KNIGHTS, MICHAEL “ENOCH”
   PEINOVICH, LOYAL WHITE KNIGHTS OF
   THE KU KLUX KLAN, and EAST COAST
   KNIGHTS OF THE KU KLUX KLAN a/k/a
   EAST COAST KNIGHTS OF THE TRUE
   INVISIBLE EMPIRE,

                             Defendants.


          PLAINTIFFS’ MOTION TO ENJOIN DEFENDANT CANTWELL FROM
      MAKING UNLAWFUL THREATS AGAINST PLAINTIFFS AND PLAINTIFFS’
                               COUNSEL



                                           1

Case 3:17-cv-00072-NKM-JCH Document 511 Filed 07/02/19 Page 1 of 24 Pageid#: 5355
          Plaintiffs move this Court pursuant to its inherent authority to issue an Order directing

  Defendant Cantwell to stop making unlawful threats against Plaintiffs and Plaintiffs’ Counsel.

                                        PRELIMINARY STATEMENT

          Before the events in Charlottesville, in August of 2017, Defendant Cantwell urged his

  followers to join him in a race war and in “gas[sing] kikes.” Then, on August 11, 2017, Cantwell

  marched with his co-conspirators in Charlottesville screaming “Jews will not replace us!” as he

  terrorized students and employees on the University of Virginia campus. That night, he followed

  through on his threat and assaulted counter-protestors and passersby with illegal gas. The

  following day, as he continued to terrorize the residents of Charlottesville, he said to his co-

  conspirators “We’ll f—ing kill these people if we have to.” He was subsequently arrested for

  multiple felonies, including for maliciously causing bodily injury to a counter-protestor by

  dispensing a caustic substance, in violation of Va. Code Ann. §§ 18.2-52.

          Cantwell’s rhetoric has only escalated in its vitriol and violence since the events in

  Charlottesville. He has likened himself to the perpetrators of mass shootings and advocated for

  the mass murder of those with opposing political views. And recently, he focused his hateful

  rhetoric on one person in particular—Roberta Kaplan, lead counsel for the Plaintiffs. In response

  to an article in a Jewish publication about Ms. Kaplan, Cantwell wrote: “After this stupid kike

  whore loses this fraudulent lawsuit, we’re going to have a lot of fucking fun with her.”

          Cantwell’s threat against Ms. Kaplan is troubling, distracting and distressing. And if it

  goes unaddressed by this Court, Plaintiffs justifiably fear that Cantwell’s threatening behavior will

  escalate, as it has in the past, and jeopardize Plaintiffs’ and their counsel’s safety, and Plaintiffs’

  right to a fair trial. Rather than waiting for just such a catastrophe, Plaintiffs ask this Court to issue

  a prophylactic order prohibiting Cantwell from making unlawful threats against Plaintiffs and their



                                                      2

Case 3:17-cv-00072-NKM-JCH Document 511 Filed 07/02/19 Page 2 of 24 Pageid#: 5356
  counsel. The proposed order, which is well within this Court’s inherent power, would give

  Plaintiffs and their counsel a necessary, additional layer of protection and peace of mind, and

  would only require Cantwell to refrain from conduct that is already prohibited by law.

                                   FACTUAL BACKGROUND

         On Tuesday, June 18, Defendant Christopher Cantwell posted a message about Roberta

  Kaplan, counsel to the Plaintiffs in this action, on Telegram.com, a social media website. See Ex.

  1. Cantwell posted a link to an article about Ms. Kaplan by the Jewish Telegraphic Agency.

  Id. The article discusses Ms. Kaplan’s Jewish identity and her role as lead counsel on a case that

  overturned a federal ban on gay marriage. Id; Ron Kampeas, This Jewish Lawyer Wants to Break

  the Back of the Violent White Nationalist Movement, JEWISH TELEGRAPHIC AGENCY (Jun. 17,

  2019) https://www.jta.org/2019/06/17/united-states/this-jewish-lawyer-wants-to-break-the-back-

  of-violent-white-nationalists. The article also includes excerpts of remarks she made recently at a

  Manhattan synagogue where she spoke about her wife. Id. Above a picture of Ms. Kaplan from

  the article, Defendant Cantwell wrote: “After this stupid kike whore loses this fraudulent lawsuit,

  we’re going to have a lot of fucking fun with her.” Ex. 1. As of this writing, Cantwell’s message

  has been viewed by hundreds of other users on Telegram. Id.

         This was certainly not the first offensive message Cantwell posted about Plaintiffs’

  counsel. See e.g., Ex. 2 (describing Plaintiffs’ counsel as “the lying kike filth suing me”).

  Cantwell’s post is not even the first menacing post made by a Defendant in this case about Ms.

  Kaplan and her role in this litigation. See e.g., Ex. 3 (Excerpted post from Jason Kessler’s public

  Twitter profile (Feb. 10, 2018)). But Cantwell’s post went beyond menacing and offensive

  language: it was a thinly-veiled threat to harm Ms. Kaplan in the future and to encourage others to




                                                  3

Case 3:17-cv-00072-NKM-JCH Document 511 Filed 07/02/19 Page 3 of 24 Pageid#: 5357
  harm her, and one that was linked to her participation as an attorney in this very case. Cantwell’s

  prior statements and actions demonstrate that his threats of violence must be taken seriously.

                 A. Cantwell’s Escalating Violent Rhetoric

         Cantwell speaks and writes about violence frequently. He has called “for the assassination

  of ordinary law enforcement officers and other government workers.” See Christopher Cantwell,

  S.       POVERTY          L.       CTR.,        https://www.splcenter.org/fighting-hate/extremist-

  files/individual/christopher-cantwell (last visited Jul. 2, 2019). Just a few months before the

  violence in Charlottesville, while speaking about Jews in an interview, Cantwell said, “let’s

  fucking gas the kikes and have a race war because once I realized they were responsible for

  communism…that’s a fucking really good reason to fucking genocide a group of people.” Id.

  After the violence in Charlottesville while speaking about Heather Heyer, who died after

  Cantwell’s co- Defendant, James Alex Fields Jr. killed her by driving into her with his car,

  Cantwell ominously warned “Soon these Red motherfuckers are going to be jealous of Heather

  Heyer.” See Ex. 4 (Excerpted post from Cantwell’s public Gab profile (Aug. 11, 2018)).

         In the nearly two years since Heyer’s murder, Cantwell’s public statements have only

  become more violent. Recently, Cantwell commented on a mass shooting in a mosque in New

  Zealand in which fifty people died. In response to that tragedy Cantwell wrote: “I’m pretty sure it

  would be against the rules for me to say that would be mass shooters should find left wing activists

  and gun them down instead of random people in mosques and synagogues. So I won’t do that. I

  just really want these people to shut the f**k up, and that seems like the most obvious and

  enjoyable way of accomplishing this goal.” Daniel Moritz-Rabson, ‘Crying Nazi’ Christopher

  Cantwell Reportedly Banned from Gab After Post Advocated Shooting Leftists, NEWSWEEK (Mar.

  19, 2019), https://www.newsweek.com/social-media-site-gab-bans-crying-nazi-killing-leftists-

  1367679.
                                                   4

Case 3:17-cv-00072-NKM-JCH Document 511 Filed 07/02/19 Page 4 of 24 Pageid#: 5358
          In addition to general invectives about violence against categories of people Cantwell

  hates, including Jews and left-wing activists, Cantwell has resorted to threats of violence to

  intimidate and harass particular individuals. Cantwell has made threats of violence against a

  reporter covering litigation stemming from the events at issue in this case. During the recent

  criminal trial of Defendant James Fields for murder, for example, Cantwell targeted a freelance

  reporter, Molly Conger, who was covering the Fields case. In a Gab post, above a link to Conger’s

  podcast about the Fields trial, Cantwell wrote:

                   I beg of Dino Capuzzo and the other FBI agents hovering over my
                   social media posts, to take a genuine interest in Justice. You are
                   fully aware of the lies of the monsters who commit perjury against
                   us. If you will not act upon the information we provide to you, then
                   what other choice do we have but to take the law into our own
                   hands? How am I any better than Dylann Roof or Robert Bowers,
                   if my peaceful and lawful actions produce the catastrophe that
                   awaits us all? For America to survive, we must address these issues,
                   and if the government will not do so, the private sector will. 1, 2

  See Chauncey Alcorn, “Crying Nazi” Christopher Cantwell Uses Gab to Threaten Reporter

  Covering           Charlottesville            Trial,          MIC            (Nov.           28,          2018),

  https://www.mic.com/articles/192663/crying-nazi-christopher-cantwell-gab-to-threaten-reporter-

  charlottesville-trial. In other statements, Cantwell made plain his intentions for Conger. On Gab,

  for example, above a link to another episode of Conger’s podcast, Cantwell wrote: “Dear Molly



  1
      Dylann Roof was convicted of killing nine African-Americans inside of a historic African-American church in
      Charleston, South Carolina. Alan Blinder & Kevin Sack, Dylann Roof Is Sentenced to Death in Charleston
      Church Massacre, N.Y. TIMES (Jan. 10, 2017), https://www.nytimes.com/2017/01/10/us/dylann-roof-trial-
      charleston.html. Robert Bowers is accused of killing eleven people in a shooting at a Pittsburgh Synagogue and
      is awaiting trial. Marina Pitofsky, Accused Gunman in Pittsburgh Shooting Pleads Not Guilty to 19 New Charges,
      USA TODAY (Feb. 11, 2019), https://www.usatoday.com/story/news/2019/02/11/pittsburgh-shooting-bowers-
      pleads-not-guilty-19-new-charges-hate-crimes/2836417002/.
  2
      Cantwell has favorably invoked Roof before. On February 2, 2019, Cantwell “posted a picture of himself with
      a Dylann Roof haircut [a distinctive hair style] and the word soon on his Gab account.” Todd Neikirk, The
      “Crying Nazi” Christopher Cantwell Posts Picture of Himself with Dylann Roof Haircut and the Word Soon,
      HILLREPORTER.COM (Feb. 3, 2019), https://hillreporter.com/the-crying-nazi-christopher-cantwell-posts-picture-
      of-himself-with-dylann-roof-haircut-and-the-word-soon-23257.

                                                          5

Case 3:17-cv-00072-NKM-JCH Document 511 Filed 07/02/19 Page 5 of 24 Pageid#: 5359
  Conger, You will pay for your lies.” Id. Cantwell has targeted other journalists critical of white

  supremacy with similar threats in the past. See Affidavit of Oren Segal, Ex. 5, ¶ 13.

                 B. Cantwell’s Recent Prosecution

          Cantwell’s threats are all-the-more concerning because Cantwell doesn’t just talk about

  and endorse violence—he acts on his threats. During the events in Charlottesville, Cantwell

  behaved violently towards counter-protestors and was prosecuted for his conduct. See Justin Wm.

  Moyer, ‘Crying Nazi’ Pleads Guilty to Assault Committed During Charlottesville Rally, WASH.

  POST (Jul. 20, 2018), https://www.washingtonpost.com/local/public-safety/crying-nazi-barred-

  from-virginia-after-pleading-guilty-to-assault-during-charlottesville-rally/2018/ 07/20/164480a4-

  8c5f-11e8-81bf-28c7cd96bbc2_story.html?utm_term=.7bac 0383cbdb. After telling his followers

  to “fucking gas the kikes” supra, Cantwell followed through, and was arrested for charges

  stemming from his unlawful dispersal of a caustic substance that injured counter-protestors. See

  Avi Selk, The Rise and Humiliating Fall of Chris Cantwell, Charlottesville’s Starring ‘Facist,’

  WASH.        POST      (Aug.      19,      2017),      https://www.washingtonpost.com/news/the-

  intersect/wp/2017/08/18/the-rise-and-humiliating-fall-of-charlottesvilles-starring-fascist/; Ex. 6

  (Photograph of Cantwell (Aug. 11, 2017), 3:17-cv-00089, ECF No. 4-13). Cantwell was indicted

  by a grand jury for two felonies based on his violent conduct during the events at issue in this case.

  He was indicted for violating Va. Code Ann. § 18.2-312, which makes it a crime to maliciously

  release pepper spray at a public gathering and cause injury to another, and for violating Va. Code

  Ann. § 18.2-52, which makes it a crime to maliciously cause injury to another using a caustic

  substance. See Ex. 7 (CR17000784-00 Docket Sheet, Albemarle County Circuit Court – Criminal

  Division); Ex. 8 (CR17000845-00 Docket Sheet, Albemarle County Circuit Court – Criminal

  Division).



                                                    6

Case 3:17-cv-00072-NKM-JCH Document 511 Filed 07/02/19 Page 6 of 24 Pageid#: 5360
          Cantwell was arrested on August 23, 2017, id., and he was held in jail on a $25,000 bond.

  See Elspeth Reeve & Tess Owen, Crowd-Funding Hate; The Internet Bailed White Supremacist

  Chris Cantwell out of Jail, VICE (Dec. 11, 2017), https://news.vice.com/en_us/article/d3xxnq/the-

  internet-bailed-charlottesville-white-supremacist-chris-cantwell-out-of-jail. But, after launching

  a fundraising campaign on social media platforms like Hatreon and GoyFundMe, Cantwell’s

  supporters raised money to pay his bond and he was released in December 2017. 3 Id.

                           1. Cantwell’s Persistent Threats Against and Intimidation of Victims
                           During Recent Prosecution

          While released on bond, Cantwell continued to flout the law. Cantwell violated the

  conditions of his bond by getting arrested for public obscenity and intoxication, and, more

  troublingly, by making threatening posts on social media regarding the victims of his crime. See

  Ex. 9 (GC18001568-00 Docket Sheet, Loudoun County, General District Court); Lauren Berg,

  Cantwell’s Bond Restrictions Tightened After Loudoun Arrest, THE DAILY PROGRESS (Apr. 26,

  2018), https://www.dailyprogress.com/news/local/county/cantwell-s-bond-restrictions-tightened-

  after-loudoun-arrest/article_45a406c4-49c2-11e8-98b2-6be8812ffe9f.html. The prosecutor for

  the Commonwealth of Virginia brought Cantwell’s threats against his victims to the court’s

  attention and moved to revoke Cantwell’s bond. In one of the examples the prosecutor brought

  before the court, Cantwell “reposted a photo that depicted a little girl marching against gun

  violence with a sign that read, ‘Am I next?’ The second panel of the post showed a photo of

  Cantwell that said, ‘one can hope.’” Id. In another familiar example, Cantwell posted about

  “gassing ‘kikes and trannies’”, which appeared to be directed towards one of the people he pepper-




  3
      Hatreon and GoyFundMe are “crowdfunding site[s] …meant to give alt-right personalities and others a way to
      raise money for projects deemed too risqué for mainstream crowdfunding platforms.” Kevin Roose, The Alt-
      Right Created a Parallel Internet. It’s an Unholy Mess, N.Y. TIMES (Dec. 11, 2017),
      https://www.nytimes.com/2017/12/11/technology/alt-right-internet.html.

                                                        7

Case 3:17-cv-00072-NKM-JCH Document 511 Filed 07/02/19 Page 7 of 24 Pageid#: 5361
  sprayed on August 11, Emily Gorcenski, a vocal advocate for transgender rights. See Samantha

  Baars, Booze Bracelet: Cantwell’s Public Intoxication Charge Violates Terms of Bond, C-VILLE

  (May 1, 2018), https://www.c-ville.com/booze-bracelet-cantwells-public-intoxication-charge-

  violates-terms-bond/; Mihir Zaveri, Christopher Cantwell, White Nationalist in Vice Video, Is

  Barred         from        Virginia,        N.Y.         TIMES         (Jul.        21,        2018),

  https://www.nytimes.com/2018/07/21/us/christopher-cantwell-crying-nazi-virginia.html.

           These were not Cantwell’s first posts designed to intimidate his victims—the prosecutor

  had repeatedly asked Cantwell to stop making threats against the victims before moving to revoke

  his bond. Berg, supra. Cantwell’s torrent of harassment and intimidation against Gorcenski also

  included public statements where he called her “a fucking tranny”; a “suicide waiting to happen”;

  permitted a commenter on his blog to post her home address with the message “someone should

  go talk to it,” referring to Gorcenski; published a song to his blog with pictures of Gorcenski titled

  “Gassing kikes and Trannies”; published a drawing showing a caricature of Gorcenski being hit

  by a Dodge Challenger; and threatened Gorcenski on Gab with the post “Hello enemy stalker.

  Your entire life is a lie, and you will soon be punished for your sins,” among other things. See

  Ex. 10, Amended (First) Counterclaims of Defendants Emily Gorcenski and Kristopher Goad

  (Mar. 20, 3018), 3:17-CV-00089, ECF No. 25, ¶¶ 27(a)-30(a); Ex. 11 (Post from Cantwell’s blog,

  (Dec. 10, 2017), 3:17-CV-00089, ECF No. 25-2); Ex. 12 (Excerpted post from Cantwell’s blog,

  3:17-CV-00089, ECF No. 25-3); Ex. 13at 2 (Excerpted posts from Cantwell’s public Gab profile,

  3:17-CV-00089, ECF No. 25-4). Even after Cantwell’s own lawyer, Elmer Woodard, directed

  him to remove the threatening posts and stop making new ones, Cantwell persisted. Ex. 14, ¶¶ 8-

  11 (Motion to Revoke or Modify Bond, Commonwealth of Virginia v. Christopher Charles

  Cantwell, CR17-784, CR17-845, Albemarle County, Circuit Court (Jul. 6, 2018)).                 In his



                                                     8

Case 3:17-cv-00072-NKM-JCH Document 511 Filed 07/02/19 Page 8 of 24 Pageid#: 5362
  application to the court to revoke Cantwell’s bond, the prosecutor pleaded: “[Cantwell’s not taking

  these [bond] conditions seriously,” “[w]e just want the threats to stop.” Berg, supra. Cantwell’s

  bond conditions were modified and he was ordered not to have contact with or speak publicly

  about the victims. Id.

         Despite the court’s order, Cantwell continued to identify and refer to his victims in public

  statements. See Ex. 14, ¶ 16. As the prosecutor noted in the Commonwealth’s second motion to

  revoke or modify Cantwell’s bond, Cantwell’s conduct imperiled “[t]he right of victims in pending

  cases to prepare for trial free of harassment or intimidation,” which is “essential to the

  administration of justice.” Id. ¶ 13. On July 20, 2018, Cantwell pled guilty to violating the

  conditions of his bond, in violation of Va. Code Ann. § 18.2-456. See Ex. 15 (CR-17000784-01

  Docket Sheet, Albemarle County Circuit Court – Criminal Division).

                           2. Cantwell Admission of Violent Conduct

         Cantwell also ultimately pled guilty to multiple crimes in connection with his conduct on

  August 11, 2017. Specifically, Cantwell pled guilty to two counts of assault and battery in

  violation of Va. Code Ann. § 18.2-57. See Ex. 7; Ex. 8. Cantwell was sentenced to two concurrent

  sentences of twelve months in jail, with five months suspended. Id. As part of his plea, he was

  required to leave Virginia immediately, not to return to Virginia for five years, not to possess a

  firearm in Virginia, and not to have contact, direct or indirect, with the victims of the case. See

  Cantwell Enters Plea Deal on Charges of Assault and Battery, NBC29.COM (Jul. 29, 2018),

  https://www.nbc29.com/story/38694309/chris-cantwell-court-7-20-2018.

                 C. Cantwell’s Use of Telegram Amplifies the Danger of his Threat

         Perhaps of greatest concern here is the fact that Cantwell’s threat against Ms. Kaplan is not

  limited to violent acts to be committed by Cantwell himself. Rather, the manner in which it was

  published raises the very real specter that those who read the threat may heed his call to behave

                                                  9

Case 3:17-cv-00072-NKM-JCH Document 511 Filed 07/02/19 Page 9 of 24 Pageid#: 5363
   violently towards Ms. Kaplan. Significantly, Cantwell posted the threat on Telegram, which is a

   social media platform that has recently become popular with white supremacists, and has been

   popular with other extremist groups, including ISIS, for several years. See Michael Edison

   Hayden, Far-Right Extremists Are Calling for Terrorism on the Messaging App Telegram, S.

   POVERTY L. CTR. (Jun. 27, 2019), https://www.splcenter.org/hatewatch/2019/06/27/far-right-

   extremists-are-calling-terrorism-messaging-app-telegram.       Telegram has numerous moderated

   conversation streams, known as channels, where users “promote terror” and “discuss weaponry,

   including the subject of building guns with 3D printers and homemade methods,” and moderators

   encourage users to “attack synagogues, mosques and other houses of worship.” Id. Telegram has

   an active user base and tracks its users’ activities. In just forty-eight hours, more than 2,000 users

   viewed a particular post with instructions on using a 3D printer to print a firearm. Id. Prominent

   white supremacists, including Defendant Andrew Anglin, have encouraged their followers to use

   Telegram. Id.

          Cantwell began using Telegram and advocating that his followers use Telegram in March

   of 2019, after he was banned from Gab. See Chris Cantwell, I Think I’ve Been Banned from Gab,

   ChristopherCantwell.com (Mar. 18, 2019), https://christophercantwell.com/2019/03/18/i-think-

   ive-been-banned-from-gab/;       Chris    Cantwell,     Radical     Agenda      Telegram      Group,

   ChristopherCantwell.com (Mar. 24, 2019), https://christophercantwell.com/2018/03/24/radical-

   agenda-telegram-group/. Getting banned from Gab isn’t easy—it is a social media platform that

   was expressly created “as a sanctuary for people who had been kicked off of Twitter for violating

   its community standards.” Joshua Brustein, Gab, an Online Haven for White Supremacists, Plots

   Its Future, BLOOMBERG (Oct. 30, 2018), https://www.bloomberg.com/news/articles/2018-10-

   30/gab-an-online-haven-for-white-supremacists-plots-its-future. But Telegram has proven to be



                                                    10

Case 3:17-cv-00072-NKM-JCH Document 511 Filed 07/02/19 Page 10 of 24 Pageid#: 5364
   an even more welcoming venue for those who violate other social media platforms’ community

   standards. When he started using Telegram, Cantwell hailed Telegram’s lack of rules and

   monitoring, stating “[t]he only people I’ve ever heard of getting banned from Telegram are literal

   ISIS accounts.” Chris Cantwell, Radical Agenda Telegram Group, supra. Oren Segal, the

   Director of the Anti-Defamation League’s Center on Extremism and an expert in terrorism, notes

   that, like Cantwell himself, Telegram users tend to have been banned from mainstream social

   media platforms for their inflammatory, extremist remarks.            See Ex. 5, ¶¶ 2-6, 20-21.

   Consequently, the hundreds of people who viewed Cantwell’s threat against Ms. Kaplan may be

   more likely to share his beliefs and more prepared to act on them than those who use mainstream

   social media platforms. Id. at ¶ 17.

                  D. Online Threats like Cantwell’s Often Precede Real-Life Violence

           Cantwell’s threat against Ms. Kaplan is the kind of inflammatory online message that has

   “significant potential to lead to on-the-ground violence” either from Cantwell or from someone

   who shares Cantwell’s views and sees Cantwell’s threat. Id. at ¶ 11. White supremacists who

   regularly use social media often mobilize their followers to aid them in harassing a particular

   disfavored group or individual. Id. at ¶¶ 12-14. Cantwell has successfully used this strategy

   before, and he has built a strong fanbase on Telegram and through his podcast, “Radical Agenda,”

   that he could easily mobilize now. Id. at ¶¶ 12-14; 22-24. Even if Cantwell takes no further steps

   to marshal his followers against Ms. Kaplan, identifying her as a target has already put a bull’s eye

   on her back. Id. at ¶ 17. In the white supremacist online world, particularly on a platform like

   Telegram, threats from an influential actor “certainly increase the risk that violence will occur.”

   Id. at ¶ 19.

           Moreover, recent history has taught us that we cannot afford to ignore this type of threat

   posted by violent extremists on the internet. Before Robert Bowers murdered eleven people in a
                                                    11

Case 3:17-cv-00072-NKM-JCH Document 511 Filed 07/02/19 Page 11 of 24 Pageid#: 5365
   synagogue in Pittsburgh, he announced his intentions on Gab: “HIAS [a Jewish nonprofit

   organization] likes to bring invaders in that kill our people. I can’t sit by and watch people get

   slaughtered. Screw your optics, I’m going in.” Kevin Roose, On Gab, an Extremist-Friendly Site,

   Pittsburgh Shooting Suspect Aired His Hatred in Full, N.Y. TIMES (Oct. 28, 2018),

   https://www.nytimes.com/2018/10/28/us/gab-robert-bowers-pittsburgh-synagogue-

   shootings.html. Prior to that announcement, Bowers had been sharing his extremist views with

   other Gab users and speaking frequently of violence. Id. “Gab’s reputation for accommodating

   extremism may have been what drew Mr. Bowers to the side.” Id. Similarly, before Brenton

   Harrison Tarrant committed New Zealand’s deadliest mass murder, Tarrant shared his extremist

   views, his manifesto, and his intentions online. Kevin Roose, A Mass Murder of, and for, the

   Internet,            N.Y.              TIMES              (Mar.              15,             2019),

   https://www.nytimes.com/2019/03/15/technology/facebook-youtube-christchurch-shooting.html.

   He even livestreamed videos of himself committing this massacre in real-time online. Id.

   Tarrant’s attack appears to have been designed for and inspired by “distinct internet subcultures”

   steeped in modern extremism. Id. Given this backdrop, Ms. Kaplan took Cantwell’s threat

   seriously and acted accordingly. On June 19, one day after Cantwell’s post, Ms. Kaplan took

   precautionary measures: she contacted law enforcement regarding Cantwell’s threat, and notified

   the Court. See Ex. 16 (E-mail from M. Bloch to Judge Hoppe (Jun. 19, 2019)).

                  E. Cantwell Has Behaved Violently Before

          There is ample reason for the Court to take the proposed prophylactic measure in response

   to Cantwell’s threat. Unrelated to Cantwell’s conduct in Charlottesville, he has at least four prior

   criminal convictions, including a conviction for unlawful possession of a weapon. See Ex. 17

   (New York State Unified Court System Criminal History Record Search Program results for



                                                   12

Case 3:17-cv-00072-NKM-JCH Document 511 Filed 07/02/19 Page 12 of 24 Pageid#: 5366
   Christopher Cantwell). 4 Cantwell came to Charlottesville armed for a fight. Charlottesville: Race

   and           Terror,          VICE            News           Tonight          (Aug.           14,         2017),

   https://www.youtube.com/watch?v=RIrcB1sAN8I (showing Cantwell in a hotel room with the

   weapons he brought to Charlottesville including two ak47 assault rifles, a pistol in the front of his

   waistband, a pistol in the back of his waistband, a pistol strapped to his calf, and a knife strapped

   to his other leg (19:09-19:43)). Cantwell has expressed his aim to engage in more violence and he

   certainly has the means to do so. In his words, “I’m carrying a pistol. I go to the gym all the time.

   I’m trying to make myself more capable of violence. I’m here to spread ideas, talk, in the hopes

   that somebody more capable will come along and do that.” Rachel Janik, Christopher Cantwell

   “In the Process” of Turning Himself in to Police, S. POVERTY L. CTR. (Aug. 23, 2017),

   https://www.splcenter.org/hatewatch/2017/08/23/christopher-cantwell-process-turning-himself-

   police. He has shown himself to be plenty capable of following through on threats of violence.

   He pleaded guilty to two counts of assault and battery for which he served five months in jail. And

   experts have observed a direct connection between threats like the one Cantwell made against Ms.

   Kaplan and “actual, real world consequences for the targeted individuals and communities.” See

   Ex. 5, ¶ 15.

             To fully litigate this case, Plaintiffs and Plaintiffs’ counsel will need to depose the

   Defendants, including Cantwell. Plaintiffs and Plaintiffs’ counsel will need to attend court

   appearances where Cantwell is present. Plaintiffs’ counsel will need to examine Cantwell in front

   of a jury. Plaintiffs’ ability to take any of these necessary steps will be impaired if Plaintiffs must

   worry about violence from Cantwell, other Defendants, or their followers, during the court

   proceedings.


   4     Exhibit 17 has been partially redacted to protect Cantwell’s personal identifying information and information
         regarding criminal cases that have been dismissed.

                                                           13

Case 3:17-cv-00072-NKM-JCH Document 511 Filed 07/02/19 Page 13 of 24 Pageid#: 5367
          Plaintiffs respectfully request that this Court grant this motion and issue Plaintiffs’

   proposed order (“Proposed Order”), which would enjoin Cantwell from making unlawful threats

   against Plaintiffs and Plaintiffs’ counsel during the pendency of this case. See Proposed Order.

   The Proposed Order falls squarely within the power of the Court and the bounds of the First

   Amendment, and granting the Proposed Order provides Plaintiffs with the minimum protection

   necessary to safely proceed with this case.

                                             ARGUMENT

          This Court has the power to enjoin Defendant Cantwell from making unlawful threats

   against the Plaintiffs and Plaintiffs’ counsel and should do so. Courts are vested with the inherent

   power to “manage their own affairs so as to achieve the orderly and expeditious disposition of

   cases.” Link v. Wabash R. Co., 370 U.S. 626, 630–631 (1962). The Court’s “broad power

   necessarily inheres to the court as a means of ‘protecting the due and orderly administration of

   justice and [of] maintaining the authority and dignity of the court.’” In re White, No. 2:07-CV-

   342, 2013 WL 5295652, at *65 (E.D. Va. Sept. 13, 2013) (quoting Roadway Exp., Inc. v. Piper,

   447 U.S. 752, 764 (1980)); see United States v. Shaffer Equip. Co., 11 F.3d 450, 461 (4th Cir.

   1993) (“Due to the very nature of the court as an institution, it must and does have an inherent

   power to impose order, respect, decorum, silence, and compliance with lawful mandates. This

   power is organic, without need of a statute or rule for its definition, and it is necessary to the

   exercise of all other powers”). If the Court’s inherent powers are to mean anything, they must

   include the authority to impose lawful, prophylactic constraints that permit a party to have a sense




                                                   14

Case 3:17-cv-00072-NKM-JCH Document 511 Filed 07/02/19 Page 14 of 24 Pageid#: 5368
   of security during the course of litigation in the face of threatening behavior from an opposing

   party.

            Courts routinely exercise their inherent power to sanction litigants for the kind of conduct

   that Cantwell engaged in here. See Kilborn v. Bakhir, No. 01-CV-1123, 2004 WL 2674491, at *4

   (E.D. Va. Jan. 9, 2004) (awarding attorney’s fees and costs where defendant’s attorney made

   threats against and intimidated plaintiff, plaintiff’s counsel, and plaintiff’s witnesses, among other

   types of misconduct), aff’d, 102 F. App’x 328 (4th Cir. 2004); Frumkin v. Mayo Clinic, 965 F.2d

   620, 626-27 (8th Cir. 1992) (finding lower court’s decision to issue “restraining order, backed up

   with assurance that it would dismiss [plaintiff’s] suit if he disobeyed the restraining order,

   adequately protected both [defendant] and the integrity of the court” where plaintiff called

   defendants and said “[b]efore I die, I'm going to . . . take you with me,” and noting that dismissal

   might also have been appropriate); Carroll v. Jaques Admiralty Law Firm, P.C., 110 F.3d 290,

   291-92 (5th Cir. 1997) (upholding financial sanction where defendant threatened and cursed at

   plaintiff’s attorney during deposition); Cameron v. Lambert, No. 07-CV-9258, 2008 WL 4823596,

   at *4 (S.D.N.Y. Nov. 7, 2008) (dismissing case where plaintiff behaved inappropriately during

   deposition by, inter alia, “threatening [defense counsel with] physical force, disparaging counsel”

   and “using profanity”).

            The case of Richardson v. Cabarrus County Board of Education is instructive. 151 F.3d

   1030, 1998 WL 371999 (4th Cir., Jun. 9, 1998). Richardson, a middle school employee, sued the

   school board for racial discrimination in connection with a poor job evaluation and repeated

   failures to promote him. Id. at *1. After a mistrial on Richardson’s claims, Richardson reached a

   settlement with the school board. Id. But, shortly after the settlement, the district court, after

   conducting a hearing, determined that Richardson sent several unsigned letters to Jessie



                                                    15

Case 3:17-cv-00072-NKM-JCH Document 511 Filed 07/02/19 Page 15 of 24 Pageid#: 5369
   Blackwelder, the assistant superintendent of the school board, who had been a central defense

   witness at trial. Id. In his first letter to Ms. Blackwelder, Richardson said “it was time ‘to get [her]

   back,’ and referred to ‘incriminating evidences’ which would be revealed ‘to Mr. Richardson's

   attorney . . . [and] to . . . [the presiding judge at trial], too’ unless Mr. Richardson received an

   administrative position ‘immediately.’” Id. (citation omitted). The letter also threatened that Ms.

   Blackwelder would reach “sudden retirement” if she did not satisfy Richardson’s demands. Id.

   (citation omitted). In a second letter to Ms. Blackwelder, Richardson referred to her using “a string

   of sexually-oriented epithets.” Id. at *2. He warned that she “would be ‘SICK, CRAZY, AND

   RETIRED’ if she did not ‘READ MY FIRST LETTER, IF YOU KNOW WHAT I MEAN!’” Id.

   (citation omitted). In Richardson’s final letter, which was addressed to Ms. Blackwelder’s

   husband, Richardson wrote: “SHE WILL LEARN NOT TO ‘[expletive deleted]’ WITH ME.” Id.

   (citation omitted).

          The district court found that Richardson’s letters amounted to improper intimidation based

   on the “‘threatening’ tone of the letters and implicit threats therein.” Id. at *4. The court dismissed

   Richardson’s action to enforce the settlement agreement with the school board, assessed attorneys’

   fees and costs against Richardson, and barred Richardson from filing a related action against the

   school board. Id. at *1. While recognizing the severity of the sanctions, the Fourth Circuit

   affirmed the lower court’s decision, reasoning that “a court must be free to protect its integrity,

   send a message to the public, and prevent a misbehaving litigant from profiting from his own

   wrongdoing.” Id. at *6. Cantwell’s threat against Ms. Kaplan is no different than the threats

   Richardson made against his employer. And the need to protect the integrity of this judicial

   process and to send a message to the other Defendants and the public is even more pressing here




                                                     16

Case 3:17-cv-00072-NKM-JCH Document 511 Filed 07/02/19 Page 16 of 24 Pageid#: 5370
   where Cantwell has a history of violence, the means to follow through on his threat, and a loyal

   following from others similarly inclined and equipped.

           Plaintiffs ask the Court to exercise its inherent power to enjoin Defendant Cantwell from

   engaging in conduct that the law already prohibits. Specifically, Plaintiffs ask the Court to order

   Cantwell not to make unlawful threats against Plaintiffs and Plaintiffs’ counsel. See (Proposed

   Order). The Proposed Order would be an effective tool to deter further threatening conduct for

   several reasons. If granted, the Proposed Order puts Cantwell on notice that such conduct is

   impermissible. In addition, violating the Proposed Order could subject Cantwell to potential civil

   and criminal consequences. If this Court issues the Proposed Order and Cantwell violates it, this

   Court would be empowered to hold Cantwell in contempt. See 18 U.S.C. § 401(3) (“A court of

   the United States shall have power to punish by fine or imprisonment, or both, at its discretion,

   such contempt of its authority” as “[d]isobedience or resistance to its lawful writ, process, order,

   rule, decree, or command”). Cantwell could also be subject to criminal prosecution for contempt

   if the Court issues the Proposed Order and Cantwell makes an unlawful threat that amounts to a

   separate criminal offense under a state or federal statute. See 18 U.S.C. § 402 (“Any person . . .

   willfully disobeying any lawful . . . order . . . of any district court of the United States . . . by doing

   any act or thing therein, or thereby forbidden, if the act or thing so done be of such character as to

   constitute also a criminal offense under any statute of the United States or under the laws of any

   State in which the act was committed, shall be prosecuted for such contempt . . . and shall be

   punished by a fine under this title or imprisonment, or both”). In other words, the Proposed Order

   brings any future threatening conduct by Cantwell against the Plaintiffs and their counsel squarely




                                                       17

Case 3:17-cv-00072-NKM-JCH Document 511 Filed 07/02/19 Page 17 of 24 Pageid#: 5371
   within the jurisdiction of this Court, giving the Court the ability to regulate Cantwell’s threatening

   conduct as it relates to this case and to ensure Plaintiffs’ and Plaintiffs’ counsel’s safety.

           Further, granting the Proposed Order protects Plaintiffs and their counsel without

   infringing on any of Cantwell’s rights. Threatening speech is exempted from the First Amendment

   in order to protect people from the potential threatened violence and because of the harm caused

   by threats alone—“the fear of violence and the disruption that fear engenders.” Doe v. Rector &

   Visitors of George Mason Univ., 132 F. Supp. 3d 712, 729 (E.D. Va. 2015). Statements that

   amount to “true threats”—that is, “those statements where the speaker means to communicate a

   serious expression of an intent to commit an act of unlawful violence to a particular individual,”

   or “where a speaker directs a threat to a person or group of persons with the intent of placing the

   victim in fear of bodily harm or death”—are not protected by the First Amendment. Virginia v.

   Black, 538 U.S. 343, 359-60 (2003). Numerous federal and state laws make it a crime to

   communicate a threat to kill or injure another—in other words, a true threat. See Feminist Majority

   Found. v. Hurley, 911 F.3d 674, 691–92 (4th Cir. 2018).                          Because the Proposed Order

   prospectively prohibits only unlawful threats, which by their very nature do not have the benefit

   of protection under the First Amendment, granting it would not infringe on Cantwell’s

   constitutional right to free speech. 5

           This Court has the power to direct litigants to refrain from conduct already proscribed by

   law, as an additional layer of protection for parties whose safety is in jeopardy, and that is all the



   5   A former Defendant, Michael Peinovich, previously sought to enjoin Ms. Kaplan from engaging in a “social
       media and print and television media campaign against Peinovich and the other defendants.” Def. Michael
       Peinovich’s Mtn. to Restrain [Plaintiffs] From Further Improper and Unethical Extrajudicial Statements and for
       Sanctions, ECF No. 258 at 18. The vast majority of the statements that were the subject of Peinovich’s motion
       were negative characterizations of white supremacists and requests for donations in support of Plaintiffs’ lawsuit.
       Id. at 1-15. None of the statement made by Plaintiffs’ counsel included threats of violence. This Court correctly
       held that the gag order Peinovich sought would raise First Amendment concerns and that Ms. Kaplan’s remarks
       were not unfairly prejudicial to Defendants. Order, ECF No. 285 at 2-3. In contrast, Plaintiffs are not asking this

                                                            18

Case 3:17-cv-00072-NKM-JCH Document 511 Filed 07/02/19 Page 18 of 24 Pageid#: 5372
   Plaintiffs are asking the Court to do here. Under most state laws, courts are empowered to issue

   protective orders prohibiting a criminal defendant from engaging in unlawful conduct against a

   particular person, even though such conduct is already prohibited generally by law. See, e.g., Va.

   Code Ann. § 19.2-152.10 (prohibiting person subject to order from engaging in “acts of violence,

   force or threat[s]” against the protected party). Indeed, this would not even be the first court in

   Virginia to order Cantwell to refrain from threatening others involved in litigation concerning his

   behavior in Charlottesville. Berg, supra.

          Plaintiffs have a right to a fair trial, but that right will be jeopardized if their counsel

   continues to be subject to unlawful threats from the Defendants. Indeed, Cantwell may well be

   making such a threat precisely to imperil that right. The Court need not, and indeed should not,

   wait for Cantwell to act on his words. This Court has the “inherent” “equitable power” “over [its]

   own process, to prevent abuse, oppression, and injustice.” Gumbel v. Pitkin, 124 U.S. 131, 145–

   46 (1888). Plaintiffs respectfully urge the Court to use its power to protect their safety and the

   safety of Plaintiffs’ counsel.

                                                   CONCLUSION

          For the foregoing reasons, Plaintiffs respectfully request that the Court grant the Motion

   enjoining Defendant Cantwell from making unlawful threats against Plaintiffs and Plaintiffs’

   counsel, enter the proposed order and order such other relief as the court deems necessary and

   appropriate.

   Dated: July 2, 2019
          New York, New York
                                                             /s/ Michael L. Bloch
                                                             Roberta A. Kaplan (pro hac vice)
                                                             Julie E. Fink (pro hac vice)
                                                             Gabrielle E. Tenzer (pro hac vice)

      Court to stop Cantwell from making derogatory remarks about them or their counsel—just from making unlawful
      threats of violence against them.

                                                       19

Case 3:17-cv-00072-NKM-JCH Document 511 Filed 07/02/19 Page 19 of 24 Pageid#: 5373
                                              Joshua A. Matz (pro hac vice)
                                              Michael L. Bloch (pro hac vice)
                                              KAPLAN HECKER & FINK LLP
                                              350 Fifth Avenue, Suite 7110
                                              New York, NY 10118
                                              Telephone: (212) 763-0883
                                              rkaplan@kaplanhecker.com
                                              jfink@kaplanhecker.com
                                              gtenzer@kaplanhecker.com
                                              jmatz@kaplanhecker.com
                                              mbloch@kaplanhecker.com

                                              Of Counsel:

    Karen L. Dunn (pro hac vice)              David E. Mills (pro hac vice)
    William A. Isaacson (pro hac vice)        COOLEY LLP
    Jessica Phillips (pro hac vice)           1299 Pennsylvania Avenue, NW
    BOIES SCHILLER FLEXNER LLP                Suite 700
    1401 New York Ave, NW                     Washington, DC 20004
    Washington, DC 20005                      Telephone: (202) 842-7800
    Telephone: (202) 237-2727                 Fax: (202) 842-7899
    Fax: (202) 237-6131                       dmills@cooley.com
    kdunn@bsfllp.com
    wisaacson@bsfllp.com
    jphillips@bsfllp.com

    Yotam Barkai (pro hac vice)               Alan Levine (pro hac vice)
    BOIES SCHILLER FLEXNER LLP                Philip Bowman (pro hac vice)
    55 Hudson Yards                           COOLEY LLP
    New York, NY 10001                        1114 Avenue of the Americas, 46th Floor
    Telephone: (212) 446-2300                 New York, NY 10036
    Fax: (212) 446-2350                       Telephone: (212) 479-6260
    ybarkai@bsfllp.com                        Fax: (212) 479-6275
                                              alevine@cooley.com
                                              pbowman@cooley.com



    Robert T. Cahill (VSB 38562)              J. Benjamin Rottenborn (VSB 84796)
    COOLEY LLP                                Erin Ashwell (VSB 79538)
    11951 Freedom Drive, 14th Floor           WOODS ROGERS PLC
    Reston, VA 20190-5656                     10 South Jefferson St., Suite 1400
    Telephone: (703) 456-8000                 Roanoke, VA 24011
    Fax: (703) 456-8100                       Telephone: (540) 983-7600
    rcahill@cooley.com                        Fax: (540) 983-7711
                                              brottenborn@woodsrogers.com

                                         20

Case 3:17-cv-00072-NKM-JCH Document 511 Filed 07/02/19 Page 20 of 24 Pageid#: 5374
                                             eashwell@woodsrogers.com

                                             Counsel for Plaintiffs




                                        21

Case 3:17-cv-00072-NKM-JCH Document 511 Filed 07/02/19 Page 21 of 24 Pageid#: 5375
                                   CERTIFICATE OF SERVICE

         I hereby certify that on July 2, 2019, I filed the foregoing with the Clerk of Court through
   the CM/ECF system, which will send a notice of electronic filing to:

    Justin Saunders Gravatt                          Lisa M. Lorish
    David L. Hauck                                   Federal Public Defenders Office
    David L. Campbell                                Western District of Virginia - Charlottesville
    Duane, Hauck, Davis & Gravatt, P.C.              401 E Market Street, Suite 106
    100 West Franklin Street, Suite 100              Charlottesville, VA 22902
    Richmond, VA 23220                               lisa_lorish@fd.org
    jgravatt@dhdglaw.com
    dhauck@dhdglaw.com                               Fifth Amendment Counsel for Defendant
    dcampbell@dhdglaw.com                            James A. Fields, Jr.

    Counsel for Defendant James A. Fields, Jr.


    Elmer Woodard                                    Bryan Jones
    5661 US Hwy 29                                   106 W. South St., Suite 211
    Blairs, VA 24527                                 Charlottesville, VA 22902
    isuecrooks@comcast.net                           bryan@bjoneslegal.com

    James E. Kolenich                                Counsel for Defendants Michael Hill,
    Kolenich Law Office                              Michael Tubbs, and League of the South
    9435 Waterstone Blvd. #140
    Cincinnati, OH 45249
    jek318@gmail.com

    Counsel for Defendants Matthew Parrott,
    Robert Ray, Traditionalist Worker Party,
    Jason Kessler, Nathan Damigo, Identity
    Europa, Inc. (Identity Evropa), and
    Christopher Cantwell


    John A. DiNucci                                  William Edward ReBrook, IV
    Law Office of John A. DiNucci                    The Rebrook Law Office
    8180 Greensboro Drive, Suite 1150                6013 Clerkenwell Court
    McLean, VA 22102                                 Burke, VA 22015
    dinuccilaw@outlook.com                           edward@rebrooklaw.com

    Counsel for Defendant Richard Spencer            Counsel for Defendants Jeff Schoep, National
                                                     Socialist Movement, and Nationalist Front




Case 3:17-cv-00072-NKM-JCH Document 511 Filed 07/02/19 Page 22 of 24 Pageid#: 5376
           I further hereby certify that on July 2, 2019, I also served the following non-ECF
   participants, via U.S. mail, First Class and postage prepaid, addressed as follows:

    Loyal White Knights of the Ku Klux Klan        East Coast Knights of the Ku Klux Klan
    a/k/a : Loyal White Knights Church of          a/k/a East Coast Knights of the
    the Invisible Empire, Inc.                     True Invisible Empire
    c/o Chris and Amanda Barker 2634 U.S.          26 South Pine St.
    HWY 158 E                                      Red Lion, PA 17356
    Yanceyville, NC 27379

    Andrew Anglin                                  Moonbase Holdings, LLC
    P.O. Box 208                                   c/o Andrew Anglin
    Worthington, OH 43085                          P.O. Box 208
                                                   Worthington, OH 43085

    Augustus Sol Invictus                          Fraternal Order of the Alt-Knights
    9823 4th Avenue                                c/o Kyle Chapman
    Orlando, FL 32824                              52 Lycett Circle
                                                   Daly City, CA 94015




           I further hereby certify that on July 2, 2019, I also served the following non-ECF
   participants, via electronic mail, as follows:

    Elliot Kline                                       Matthew Heimbach
    eli.f.mosley@gmail.com                             matthew.w.heimbach@gmail.com

    Vanguard America
    c/o Dillon Hopper
    dillon_hopper@protonmail.com
                                                          /s/ Michael L. Bloch
                                                         Roberta A. Kaplan (pro hac vice)
                                                         Julie E. Fink (pro hac vice)
                                                         Gabrielle E. Tenzer (pro hac vice)
                                                         Joshua A. Matz (pro hac vice)
                                                         Michael L. Bloch (pro hac vice)
                                                         KAPLAN HECKER & FINK LLP
                                                         350 Fifth Avenue, Suite 7110
                                                         New York, NY 10118
                                                         Telephone: (212) 763-0883
                                                         rkaplan@kaplanhecker.com
                                                         jfink@kaplanhecker.com
                                                   2




Case 3:17-cv-00072-NKM-JCH Document 511 Filed 07/02/19 Page 23 of 24 Pageid#: 5377
                                            gtenzer@kaplanhecker.com
                                            jmatz@kaplanhecker.com
                                            mbloch@kaplanhecker.com

                                            Counsel for Plaintiffs




                                        3




Case 3:17-cv-00072-NKM-JCH Document 511 Filed 07/02/19 Page 24 of 24 Pageid#: 5378
